DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
          Claims 1-3, 5-15 remain pending in the application. Claim 4 is cancelled, and claim 1 has been amended.
          The Examiner reviewed the application, and the remarks by the Applicant dated 12/30/2021.
           Upon careful review of claim 1, and the reconsideration of the Double Patenting rejection the Double Patenting rejection is maintained for PAT 10788737.
           It appears the Examiner is at error identifying the application as U.S. 10,503,054, in the claim comparison matrix.
          However, the application a CON of 16/284,700 02/25/2019 PAT 10788737
in the rejection statement still stands.
Allowable Subject Matter

          Applicant’s arguments, see Remarks, filed 09/30/2021, with respect to claims 1-15 have been fully considered and are persuasive. The 35 U.S.C. §103 rejection Japanese Patent Publication No. 2005-181718 to Watarai in view of Japanese Patent Application 10-023306 Ezure has been withdrawn. 

         Claims 2-3, 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10788737. Although the claims at issue are not identical, they are not patentably distinct from each other because in the analysis of the claims the claim comparison chart below further shows that Patent 10503054 further  recites: 
          ‘wherein the cable regulating section is positioned closer to a back side of the device main body 

than the bayonet mechanism is positioned to the back side of the device main body, and ‘

          The slight differences is that patent 10503054 states that the cable regulating section is closer to the back side of the device than the bayonet mechanism, everything else in the recitation of Claim 1 of Patent 10503054 appears to be in Application 17020765. (see below)

Patent: 10788,737
Application: 17020765
Claim 1. An imaging  system, comprising 

          a mount section configured to mount a camera grip in an attachable and detachable manner on a device main body; and 

          a cable regulating section configured to restrict a position of a connection cable that connects a camera grip main body section and the imaging device, 

          wherein the mount section has a bayonet mechanism to attach and detach the camera grip with the device main body, 

          wherein the cable regulating section is positioned closer to a back side of the device main body than the bayonet mechanism is positioned to the back side of the device main body, and 

          wherein the connection cable is configured to move along with a rotation of the grip main body.
Claim 1. An imaging system, comprising: 

          a mount section configured to mount a camera grip in an attachable and detachable manner on an imaging device main body; and 

          5a cable guide section configured to regulate a position of a connection cable that connects a camera grip main body section and the imaging device main body, 

          wherein the mount section has a bayonet mechanism to attach and detach the camera grip with the imaging device main body, and 

          wherein the connection cable is configured to move along with a rotation of the 10camera grip main body section, the connection cable being guided by the cable guide section during the rotation.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852